810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph H. DAWSON, Plaintiff-Appellant,Leslie Z. Wilson, et al., Plaintiffs,v.FEDERAL BUREAU OF PRISONS, Calvin Edwards, United StatesPostmaster General, Director Wilkinson, Norman C.Laird, Larry Cox, Defendants-Appellees.
No. 86-1570.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1986.

Before KEITH, GUY and NORRIS, Circuit Judges.

ORDER

1
This appeal was referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that two defendants were dismissed on August 5, 1985, and that on May 29, 1986, the remaining defendants except for Creviston were dismissed.   Appellant has appealed from the May 29, 1986, orders adopting the magistrate's report and recommendation and partially dismissing the case.


3
The May 29, 1986, orders were not final judgments since they disposed of fewer than all the parties in the action.   The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.   Rudd Construction Equip.  Co. v. Home Ins. Co., 711 F.2d 54 (6th Cir.1983).   The final decision has not been entered during the pendency of this appeal, therefore, this Court lacks jurisdiction.   Gillis v. Dep't of Health & Human Services, 759 F.2d 565 (6th Cir.1985).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.   Rule 9(d)(1), Rules of the Sixth Circuit.